Citation Nr: 1132587	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2007, the Board issued a decision that denied an increased evaluation for the Veteran's service-connected right knee disorder. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Consequent to a January 2009 Order granting a February 2009 Joint Motion for Remand (Joint Motion), the Veteran's appeal was remanded to the Board.

In February 2010, the Board remanded this case for additional evidentiary development.


FINDING OF FACT

The medical evidence shows that the Veteran's right knee disorder is manifested by degenerative joint disease of the right knee, status post arthroscopic meniscectomy, mild swelling, tenderness to palpation, range of motion from 0 degrees to at least 80 degrees of flexion, with pain on motion, and no instability, ankylosis, dislocation or recurrent subluxation, or any patellar or meniscus abnormalities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's letters, dated April 2003, March 2006, June 2009, and February 2010 advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's June 2009 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  With respect to the Dingess requirements, the RO's March 2006 and February 2010 letters provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence and also provide testimony at a hearing before the Board.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's February 2010 remand, the RO obtained and associated with the claims file VA outpatient treatment records from the Birmingham, Alabama, dated from March 2001 to August 2009, and private medical records dated from September 2003 to March 2010.  Additionally, the Veteran was afforded a VA joints examination in April 2011 to determine the severity of his right knee disorder.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examination obtained is adequate, as the VA examiner reviewed the Veteran's claims file, discussed the history of the condition with the Veteran, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his right knee disorder, as well as the disability's effects on employment and daily life.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, as to the disability's impact on employment, the Veteran reported lack of stamina and pain and that the resulting work problem was increased tardiness.  With regard to the effects on usual daily activities, the Veteran reported no effect on feeding, bathing, dressing, toileting, and grooming; and mild effects on chores, exercise, sports, recreation, and driving.  Based on the foregoing, the Board concludes that the RO has complied with its February 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Service connection for the Veteran's right knee disorder was granted by a September 2002 rating decision and a noncompensable evaluation was assigned under Diagnostic Code 5260, effective from December 26, 2001.  In January 2003, the RO granted a temporary total rating based on surgical treatment necessitating convalescence effective from October 28, 2002, and readjusted the evaluation to a noncompensable rating, effective from January 1, 2003.

In March 2003, the Veteran filed his present claim for an increased evaluation for his service-connected right knee disorder.  By a July 2003 rating decision, the RO increased the evaluation to 10 percent under Diagnostic Code 5260, effective January 1, 2003.  The RO concluded that although the loss of range of motion did not warrant the assignment of a compensable evaluation under Diagnostic Code 5260, an additional 10 percent disability rating was assigned for pain which resulted in additional functional limitation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran filed a timely notice of disagreement in December 2003 and perfected his appeal in May 2004.

In February 2003, four months following an arthroscopic surgery on the right knee, a private medical report from Dr. K.V. noted moderate grade chondromalacia with a medial meniscal tear.  The Veteran reported having problems with aching pain and swelling in the knee when standing or walking for an extended period of time.  On examination, the Veteran's knee was slightly enlarged, without definite effusion, and exhibited a good range of motion.  Dr. V. placed him on a permanent work modification with no standing or walking over 5 hours a day.  Dr. V. also noted that the Veteran was released from treatment with instructions to follow up only as needed.

In May 2003, the Veteran underwent a VA examination for joints.  The Veteran reported complaints of pain, weakness, stiffness, swelling, instability, giving away, locking, fatigability, and lack of endurance of the knee.  He denied heat and redness.  He also indicated that he experiences additional functional impairment of 10 percent during periods of flare up.  A physical examination revealed no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  His gait was good and he had a very slight limp.  He used no cane or appliance.  Range of motion testing of the right knee revealed flexion to 106 degrees and extension to negative 4 degrees.  The report noted that there was objective evidence of pain on motion.  The report noted that the stability was good.  It concluded with a diagnosis of a postoperative degenerative joint disease of the right knee, after removal of a subchondral cyst of the tibial plateau.

A September 2003 private treatment report reflects that the Veteran was seen 11 months status post arthroscopy of the right knee with moderate grade chondromalacia involving the medial joint compartment.  The Veteran reported increased pain in the knee after climbing a lot of steps at a football stadium and participating in some running type activity at a church program.  On examination, the knee was slightly puffy, with minimal, if any, effusion.  There was tenderness to palpation over the medial joint line.  

A July 2006 private treatment report noted the Veteran's complaints of continued pain in the medial aspect of the right knee.  The private physician noted that the Veteran had not been seen for three years.  Physical examination of the right knee revealed mild tenderness to palpation of the medical joint line, no effusion, and a good range of motion.  X-ray examination revealed mild arthritic changes to the right knee.  The report noted that the Veteran's right knee was treated with a corticosteroid shot.

During his June 2006 hearing before the Board, the Veteran testified that he had constant pain in the right knee, especially with walking and standing for long periods of time.  He reported that the pain interfered with his job which involved a lot of walking.  He also reported that he experienced pain, stiffness, and swelling to the point of not being able to sleep at night on a daily basis.

In March 2007, the Veteran underwent another VA examination.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported having aching pain and stiffness in the knee on a daily basis.  He reported that his right knee pain was aggravated by standing more than 30 to 40 minutes, and requires him to sit down and rest.  The report noted that the Veteran had been employed at the Anniston Army Depot for the past thirty-three years and that he had not missed very much time from work because of his right knee.  On physical examination, the Veteran got in and out of the chair with minimal difficulty, and was able to get on and off the table with minimal difficulty.  Range of motion testing of the right knee revealed extension to 0 and flexion to 110 degrees, and was limited by pain.  The report noted healed scope scars, but there was no effusion or positive McMurray's test.  All ligaments were stable and intact.  There was no increased limitation of motion due to weakness, fatigability, or incoordination following repetitive use during the examination.  The diagnosis was meniscus tear in the right knee, status post arthroscopic meniscectomy.  The VA examiner also commented that except for the mild limitation of motion, this was a normal right knee examination.

An August 2007 private treatment report noted the Veteran's history of early arthritis in the medial compartment of the right knee.  The report noted that the Veteran was seen a year previously for an injection, which seemed to provide good relief.  On examination, there was no appreciable swelling and some tenderness over the medial joint line of the right knee.  The report noted that the Veteran's right knee was treated with a corticosteroid shot.

A September 2007 private treatment report noted that the Veteran was found to have a posterior horn medial meniscal tear on magnetic resonance imaging.  The treating physician noted that an exercise program and over-the-counter inflammatory medications were discussed, and that the next step, if the Veteran continued having major problems, would be to proceed with arthroscopic surgery.

In a December 2007 private treatment report, the Veteran reported pain in the right knee.  On examination, there was slight puffiness, with no major effusion, and a good range of motion. The report noted that the Veteran's right knee was treated with a corticosteroid shot.

A March 2008 private treatment report stated that overall the Veteran's right knee had improved and was minimally painful.  The report also noted that range of motion in the right knee was good.  

In August 2009, a VA examination for joints was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed.  The Veteran complained of soreness and swelling in the knee and problems with using stairs and walking on concrete.  He stated that his condition somewhat improved since retirement due to limited activities and weight loss.  He reported pain, stiffness, weakness, giving-away, and decreased speed of motion of the knee.  He denied any deformity, effusion, or inflammation.  He also denied having episodes of dislocation/subluxation, locking, flare-ups, or incapacitation.  He stated that his standing limitation was 10 minutes.  On physical examination, his gait was antalgic, and there was bony joint enlargement with crepitus.  No clicks or snaps, no instability, or any patellar or meniscus abnormalities were found.  Range of motion testing of the right knee revealed extension to 0 degrees and flexion to 100 degrees.  There was objective evidence of pain in the right knee with active or repetitive motions, and no additional limitations after three repetitions of range of motion testing.  X-ray examination of the right knee revealed mild medial femorotibial compartment joint space loss, which was stable since prior study; no acute fracture or subluxation of the right knee was shown.  There was no joint ankylosis.  The diagnosis was degenerative joint disease in the right knee, with history of arthroscopy.  The Veteran reported that he had retired from his job in September 2007 because he was eligible by age or duration of work.  The report also noted that the Veteran's right knee disorder caused mild effects on certain daily activities, including chores, shopping, exercise, sports, recreation, traveling, and driving, but had no effects on feeding, bathing, dressing, tailoring, and grooming.

A March 2010 private treatment report noted the Veteran's complaints of knee pain, right greater than left.  On examination, both knees were slightly enlarged and generally tender to palpation along the joint line.  Patellofemoral manipulation was mildly painful, bilaterally.  X-ray of the knees demonstrated joint space narrowing diffusely.  The assessment was mild to moderate degenerative arthritis of both knees.  The report also noted that both of the Veteran's knees were treated with a corticosteroid shot.

In April 2011, a VA examination for joints was conducted.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran reported right knee pain but denied any deformity, giving way, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, effusions, symptoms of inflammation, constitutional symptoms of arthritis, or incapacitating episodes of arthritis.  The Veteran stated that he was able to stand for about 15 to 30 minutes.  As to functional limitation, the Veteran reported that he was able to walk 1 to 3 miles.  He also reported occasionally using a cane and brace.  On physical examination, the Veteran's gait was normal, with no evidence of abnormal weight bearing or loss of a bone or part of bone.  Findings included guarding of movement, and no crepitation, mass behind knee, clicks or snaps, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormality.  Range of motion testing of the right knee revealed extension to 0 degrees and flexion to 80 degrees, with no objective evidence of pain on active motion.  X-ray examination of the right knee revealed mild medial compartment joint space narrowing without subchondral sclerosis or osteophytosis, which was unchanged since the prior examination in August 2009.  The diagnosis was mild degenerative joint disease of the right knee.  The Veteran reported that he retired in 2008 because he was eligible by age or duration of work.  As to the disability's impact on employment, the Veteran reported lack of stamina and pain, which led to increased tardiness.  With regard to the effects on usual daily activities, the Veteran reported that there were no effects on feeding, bathing, dressing, toileting, and grooming; and mild effects on chores, exercise, sports, recreation, and driving.  

The Veteran's current 10 percent evaluation under Diagnostic Code 5260 indicates that the right knee disorder includes limitation of knee flexion under Diagnostic Code 5260.  Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg extension warrants a noncompensable rating if limited to 5 degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010); see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).

In this case, the medical evidence of record indicates that the Veteran's right knee disorder is not manifested by a compensable limitation of leg flexion or leg extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In making this determination, the Board has considered separate evaluations for limitation of flexion and limitation of extension.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005) (holding that where a disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  Here, the Veteran's knee disorder is manifested by limitation in motion consisting of flexion to no less than 80 degrees.  The evidence also shows full extension of the right knee throughout the entire period on appeal.  Accordingly, an increased evaluation is not warranted based on limitation of right knee flexion.  Additionally, as the extension shown by the medical evidence of record does not warrant a compensable evaluation, a separate evaluation is not warranted for limitation of motion of extension. VAOPGCPREC 4-09, 69 Fed. Reg. 59990 (2004).

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran has reported knee pain and stiffness in the knee.  The Veteran also reported that he could not stand or walk more for an extended period of time.  On the most recent VA examination, the Veteran reported that he was able to stand for about 15 to 30 minutes and walk about 1 to 3 miles.  Although the medical evidence showed pain in the right knee with active or repetitive motion, no additional loss of motion in the right knee has been shown on repetitive use.  The May 2003 and April 2011 VA examinations showed no objective evidence of painful motion; on the May 2007 and August VA examinations, no increased limitation of motion was shown on repetitive use; and good range of motion was shown in September 2003, July 2006, December 2007 and March 2008 private treatment reports.  Overall, repetitive use limited flexion to no less than 80 degrees in the right knee.  Although this degree of limitation does not warrant the assignment of a compensable evaluation under Diagnostic Code 5260, an additional 10 percent disability rating has been in effect for pain and any resulting additional functional limitation as reported by the Veteran.  As such, the Board finds that there is no additional functional loss not contemplated in the 10 percent rating. 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

Consideration has been given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Although the evidence reflects that the Veteran reported instability and giving away of his knee on the May 2003 VA examination, the objective medical evidence of record demonstrates that there was no weakness, locking, clicking or snapping, effusion, instability, patellar abnormality, or meniscus abnormality of the Veteran's right knee joint on clinical examination.  On the August 2009 VA examination, the Veteran denied any episodes of dislocation or subluxation; and no instability was found.  On the April 2011 VA examination, the Veteran denied instability, and no clicks or snaps, instability, patellar or meniscus abnormality, or other knee abnormality was shown.  Therefore, the evidence indicates that all ligaments were stable and intact and there was no subluxation of the right knee.  38 C.F.R. § 4.71A, Diagnostic Code 5257 (2010).  Moreover, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; right knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5258, 5262 (2010).  The August 2009 and April 2011 VA examinations specifically stated that there was no joint ankylosis.  Finally, discussion of the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage is of no benefit to the Veteran as rating greater than 10 percent are not available under the 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2010).

In considering the Veteran's claim herein, the Board has also considered the issue of whether the schedular evaluation assigned the Veteran's condition herein is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must then consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluation in this case is not inadequate.  An increased rating is provided for certain manifestations of the Veteran's right knee disorder, but the medical evidence reflects that those manifestations are not present in this case.  
The Veteran's right knee disorder is shown to be manifested by degenerative joint disease of the right knee, status post arthroscopic meniscectomy; mild swelling; tenderness to palpation; range of motion from 0 degrees of extension to at least 80 degrees of flexion, with pain on motion; and no instability, ankylosis, dislocation or recurrent subluxation, or any patellar or meniscus abnormalities.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Veteran's right knee symptomatology has not required hospitalization or marked interference of employment.  Although the February 2003 medical note from Dr. K.V. placed him on a work modification requiring no standing or walking for more than 5 hours a day, the record reflects that the Veteran had worked for thirty-three years at the Anniston Army Depot until he retired in 2008.  During the June 2006 Board hearing, the Veteran reported that his right knee pain interfered with his job which required a lot of walking.  On the April 2011 VA examination, the Veteran reported increased tardiness due to lack of stamina and pain as to the disability's effect on employment.  However, the Veteran indicated on the March 2007 VA examination that he had not missed very much time from work because he worked when he could.  On the August 2009 and April 2011 VA examinations, the Veteran reported that he retired because he was eligible based on his age or duration of employment.  He also indicated that his right knee condition had somewhat improved since his retirement.  

The Veteran's right knee disorder is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran consistently reported that he could not stand or walk more for an extended period of time because of the pain in the knee.  As noted above, the Veteran's knee disorder was not manifested by a compensable evaluation based on limitation of motion, however, a 10 percent rating was assigned for additional functional limitation due to painful motion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his knee disorder.  Moreover, a higher rating and also separate ratings are available under multiple diagnostic codes (including ratings based upon limitation of flexion, extension, instability, and subluxation), but the Veteran's right knee disability is not productive of such manifestations.  Accordingly, the criteria for the current disability rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 through 5263; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  

As the current evaluation represents the greatest degree of impairment shown during the period on appeal, there is no basis for a staged rating.  38 U.S.C.A. § 5110 (West 2002); see Hart, 21 Vet. App. at 505.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  



ORDER

An evaluation in excess of 10 percent for service-connected right knee disorder is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


